FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                BILL OF COSTS
                         Court of Appeals No. 12-13-00272-CV

                               Trial Court No. 12-1560-B

Guy Sparkman

Vs.

Karen Phillips, Individually & in her official capacity, Stanley Springerly,
Individually & in his official capacity & Amy Gilbreath in her official
capacity as deputy civil clerk of County Court at Law #2
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                 $5.00    Guy Sparkman
Motion fee                                $10.00    Guy Sparkman
Other fees                                $10.00    Guy Sparkman
Motion fee                                $10.00    Guy Sparkman
Motion fee                                $10.00    David R Iglesias
Motion fee                                $10.00    Flowers Davis
Motion fee                                $10.00    Flowers Davis
Clerk's record                           $137.50    Guy Sparkman
Filing                                   $100.00    Guy Sparkman
Indigent                                  $25.00    Guy Sparkman
Supreme Court chapter 51 fee              $50.00    Guy Sparkman
TOTAL:                                   $377.50

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 20th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk